Citation Nr: 0916941	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a cervical spine disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than November 
23, 2007 for the grant of a 30 percent evaluation for 
sarcoidosis.



REPRESENTATION

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 
1982 and from September 1982 to January 2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In an April 2007 rating decision, 
service connection for hearing loss and increased evaluations 
for sarcoidosis and hypertension were denied.  In May 2008, 
the RO increased the evaluation for the service-connected 
sarcoidosis to 30 percent, effective in November 2007.  The 
Veteran disagreed with the effective date of the increased 
evaluation assigned, and continued to argue that a higher 
evaluation is warranted.  In October 2008, the RO declined to 
reopen the previously denied claim for service connection for 
spondylosis of the cervical spine.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims file.
At her hearing, the Veteran testified that she had intended 
to appeal the original, April 2007, rating decision that 
denied service connection for a cervical spine disability.  
The undersigned Veterans Law Judge agreed to take testimony 
on the issue but explained that a later determination would 
be made as to whether the issue was in fact appropriate for 
appellate review.

Review of the record reveals that the Veteran did submit a 
notice of disagreement in October 2007 to the April 2007 
rating decision in which service connection for spondylosis 
of the cervical spine was denied.  This was timely, and the 
November 2007 statement of the case included the issue of 
service connection for spondylosis of the cervical spine with 
entitlement to a temporary total evaluation.  However, the 
substantive appeal, received in December 2007, checked block 
9B, which indicated that the appellant wished to appeal only 
those issues listed.  Only three issues were identified:  the 
disability evaluation of sarcoidosis, the disability 
evaluation of hypertension, and service connection for 
hearing loss.  The issue of service connection for a cervical 
spine disability was not identified in block 10 or elsewhere 
on the form.  Thereafter, the Veteran submitted additional 
medical evidence and statements concerning her respiratory 
disorder.  No further evidence or communication was received 
from the Veteran or her representative concerning the claimed 
neck disability until June 2008, when the record shows that 
the Veteran phoned to enquire why her claimed neck condition 
was omitted from the May 2008 supplemental statement of the 
case.  This is beyond the one-year period from the April 2007 
notification of the April 2007 rating decision in which 
service connection for her neck disability was denied.  
Hence, it cannot suffice as a timely substantive appeal.  The 
RO thus accepted the phone contact as a claim to reopen the 
previously denied claim.

The Veteran testified that she submitted a timely substantive 
appeal as to her cervical spine condition and, at the 
hearing, provided a copy.  Similar to the substantive appeal 
shown in the claims file as having been received in December 
2007, block 9B is checked, and only three issues were 
identified:  the disability evaluation of sarcoidosis, the 
disability evaluation of hypertension, and service connection 
for hearing loss.  However, in this substantive appeal, the 
Veteran discusses at length in block 10 her reasons for 
believing that service connection for a neck disability is 
warranted.  However, the document is not stamped "Received" 
by the RO and there is no other indication that the document 
was timely submitted to the RO to perfect her appeal as to 
this issue.  The Board is thus precluded from accepting the 
issue on appeal.

Notwithstanding, the Veteran should be afforded the 
opportunity to prove that her substantive appeal was timely.  
This matter is referred to the RO as a claim for a timely 
substantive appeal to the issue of service connection for a 
cervical spine disability denied in the April 2007 rating 
decision.

The Board also accepts the Veteran's testimony as a notice of 
disagreement as to the October 2008 rating decision that 
declined to reopen the previously denied claim for service 
connection for a cervical spine disability, and to the 
effective date assigned by the May 2008 rating decision which 
granted a 30 percent evaluation for the service connected 
sarcoidosis.  These issues will be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  These issues and the issues of increased 
evaluations for the service connected sarcoidosis and 
hypertension addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has bilateral hearing loss within the meaning of 
the regulations.






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for service connection for bilateral 
hearing loss, the RO provided the appellant pre-adjudication 
notice by a letters dated in November 2006 and February 2007.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the Veteran VA 
examinations, and afforded the appellant the opportunity to 
testify before the Board, which she did do.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

VA treatment records show the Veteran was seen in June 2003 
with complaints of fullness in the right ear for the past six 
months with associated ringing sensation and hearing loss.  
Audiological testing was conducted and revealed the following 
results.  


HERTZ
June 
2003
500
1000
2000
3000
4000
RIGHT
15
35/40
30
35
40
LEFT
15
15/20
5
10
10

Speech discrimination was measured at 88 percent speech 
discrimination in the right ear, and 96 percent in the left 
ear.  These records also show she was treated for various 
respiratory conditions, uncontrolled blood pressure, and 
migraine headaches before and after the audiology 
evaluation-although she denied ear discharge, fever, chills, 
or headache at the time of the evaluation.  Follow up was 
indicated, after treatment or as directed.  The entry was 
completed by an audiologist with a Certificate of Clinical 
Competence in Audiology (or CCC-A).  There is no indication 
that the audiologist reviewed the Veteran's claims folder.

In February 2007, the Veteran underwent Compensation and 
Pension VA examination for hearing loss.  The examiner, a 
Doctor of Audiology (Au.D.) noted that the claims file and 
medical records were reviewed in conjunction with the 
examination.  The examiner recorded the following 
audiological results:


HERTZ
February 
2007
500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
10
15
15
20
20

CNC Maryland speech tests resulted in 98 percent speech 
discrimination in the right ear, and 98 percent in the left 
ear.   The examiner diagnosed clinically normal hearing 
bilaterally.

The February 2007 VA examination report is found to be more 
probative.  First, it was conducted for the purpose of 
determining hearing loss, whereas the June 2003 audiology 
evaluation was conducted for the purpose of treating the 
Veteran during a period of time when she had also been 
receiving treatment for other conditions to include 
respiratory problems, migraine headaches, and uncontrolled 
hypertension.  Second, the VA examination was conducted 
subsequent to the June 2003 evaluation, and included review 
of the entire record to include the results of that 
evaluation, service medical records, and her other treatment 
records.  Third, the qualifications of the examiner, an 
Au.D., who conducted the February 2007 examination outweigh 
the qualifications of the June 2003 audiologist who held an 
M.S. and CCC-A.  

Hence, the medical evidence does not show that the Veteran 
evidences a current bilateral hearing loss as defined under 
38 C.F.R. § 3.385.

In the absence of a hearing loss disability within the 
meaning of the criteria, there can be no service connection 
for a hearing loss disability. See Sanchez- Benitez v. West, 
13 Vet. App. 282, 285; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran genuinely believes that she manifests bilateral 
hearing loss that is the result of her active service.  Her 
factual recitation as to her symptoms of hearing impairment 
is accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as a diagnosis of 
hearing loss and its etiology.  And, even if her opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed findings and diagnosis rendered in 
the VA examination report, as discussed above.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See also, 
Lendenmann, supra.

The criteria for a hearing loss disability have not been met; 
there is no doubt to be resolved; and service connection for 
bilateral hearing loss is not warranted.

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran also seeks increased evaluations for her service-
connected sarcoidosis and hypertension.  

The Veteran and her representative testified that her 
sarcoidosis and hypertension have gotten worse since the last 
VA examinations.  VA examination for a respiratory disorder 
was most recently conducted in January 2007 and, for 
hypertension, in April 2002.  

The Board accepts the Veteran's January 2009 testimony as a 
timely notice of disagreement to the October 2008 denial to 
reopen the previously denied claim for service connection for 
a cervical spine disability and the effective date 
established for the grant of the 30 percent evaluation for 
sarcoidosis in the May 2008 rating decision.  These claims 
must be remanded for the preparation of a statement of the 
case on those issues. Manlincon, supra; Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).

The Veteran should be accorded VA examination to determine 
the nature and extent of her service-connected sarcoidosis 
and hypertension with review of the entire claims file.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1. Ensure that all identified VA and non-
VA treatment records are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that she may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for examination 
with appropriate medical professionals to 
determine the nature and extent of her 
service-connected sarcoidosis and 
hypertension. The examination is to be 
conducted by C&P examiners OTHER THAN THE 
PREVIOUS EXAMINERS.  If possible, have 
the examination conducted by her treating 
physicians at the VA clinic to which she 
goes for treatment.  All indicated tests 
and studies should be performed. The 
claims folder, including a copy of this 
remand, and the January 2009 hearing 
transcripts, must be provided to the 
examiners in conjunction with the 
examination.

3.  Issue a statement of the case 
regarding the issues of whether new and 
material evidence has been submitted to 
reopen the previously denied claim for 
service connection for a cervical spine 
disability, and to an effective date 
earlier than November 23, 2007 for the 
assignment of a 30 percent evaluation for 
sarcoidosis.  The appellant should be 
apprised of her right to submit a 
substantive appeal as to these issues and 
to have her claims reviewed by the Board. 
Only if the Veteran timely perfects her 
appeals as to these issues, undertake any 
and all development deemed essential and 
re-adjudicate the Veteran's claims.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for increased 
evaluations for the service-connected 
sarcoidosis and hypertension, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
her and her representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


